Citation Nr: 1139945	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that bilateral hearing loss disability, initially demonstrated years after service, is related to service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in November 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a February 2010 medical examination to obtain an opinion as to whether any hearing loss disability found in the examination was the result of service.  The appellant was also provided with a May 2011 addendum opinion.  These opinions were rendered by a medical professionals.  The February 2010 examination included a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid factual foundations for the conclusions that were reached.  Therefore, the Board finds that the examination and addendum opinion are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as hearing loss, as an organic disease of the nervous system, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

The appellant asserts that his bilateral hearing loss was caused by his exposure to loud noise while on active duty.  For the reasons that follow, the Board concludes that service connection is not warranted.

The appellant was evaluated in a VA audiological examination on February 2010.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
40
40
LEFT
20
20
65
80
100

Speech audiometry revealed speech recognition ability of 100 percent in the right and left ears.  The VA examiner diagnosed the appellant with mild high frequency sensorineural hearing loss in the right ear and normal hearing sloping to profound sensorineural hearing loss in the left ear.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the appellant has a current bilateral hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met for the appellant's hearing loss claim.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The appellant asserts that while he was in the military he was a member of a pistol team.  He also reported that he fired Army issued weapons without hearing protection.  See December 2009 statement.  In his November 2009 claim, the appellant stated that he was on the pistol team for about a year.  He remembered that he was told to put cigarette butts in his ears for hearing protection.  At the July 2011 Board hearing, the appellant stated that he wore government-issued earplugs when firing on ranges in the military, although there were times they did not have earplugs.  (July 2011 Board Hearing Transcript (Tr.) at p. 5)  The appellant's Form DD 214 indicates his military occupational specialty was military police.  Based on this history, the Board finds the appellant was likely exposed to loud noise in-service.  However, for service connection to be granted, competent and credible evidence must show that the appellant's current disability is at least as likely as not attributed to service.  

The appellant's service treatment records fail to show any complaints or findings indicative of hearing loss.  The appellant underwent a hearing examination in April 1971 for enlistment into service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
15
10
10
-
10

The evaluation indicates the appellant had normal hearing at the time of his entry into service.  In an April 1971 report of medical history, the appellant denied having had hearing loss.  

The appellant's service treatment records are entirely negative for any complaint, treatment, or diagnosis of hearing loss.  The appellant underwent another hearing examination at the time of his separation from the service in July 1974.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
15
LEFT
5
5
5
-
10

The results of the audiometric test indicate the appellant did not have hearing loss at the time of his separation from service.  In an August 1974 statement of medical condition, the appellant reported that there had been no change in his medical condition since the July 1974 examination.  In a February 1976 report of medical history, dated more than one year after his discharge from service, the appellant denied having had hearing loss.  

After service, the first reference to hearing loss is the appellant's November 2009 claim for entitlement to service connection for bilateral hearing loss.  

The appellant is competent to comment on his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant may also report whether his symptoms have been continuous since service.  At the July 2011 Board hearing, the appellant stated that he did not remember if he noticed any impaired hearing in service.  He reported that he thought the hearing loss was gradual.  (Tr. at p. 6)  The February 2010 VA examination report reflects that the appellant reported that the onset of his hearing loss was thirty to forty years ago.  An October 2009 private audiological examination report reflects that the appellant reported that he had noticed hearing loss at the time he got out of the service.  However, the report does not indicate that the appellant reported continuous symptoms of hearing loss since service.  Although the appellant is competent to report that he has had symptoms of hearing loss since service, the Board finds the appellant's assertion to be less than credible.  As noted above, in the February 1976 report of medical history, dated more than one year after his discharge from service, the appellant denied having had hearing loss.  The Board notes that the February 1976 report of medical history is more contemporaneous to the appellant's discharge from service than the statements made by the appellant in connection with his claim for service connection for hearing loss, including at the February 2010 VA examination.  Additionally, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  The appellant's statement at the hearing that he did not remember when his hearing loss began also contradicts the February 2010 statement that he has had hearing loss for thirty to forty years.  As the February 1976 report of medical history contradicts the appellant's assertion that he has had hearing loss since service, the Board finds that the appellant's assertion of continuity of symptoms of hearing loss is less than credible.  Since the appellant's statements do not establish continuity of symptomatology, the Board must evaluate whether the evidence demonstrates a nexus between the current hearing loss and his exposure to loud noise in service.         

An October 2009 private audiology report from T.S., Au.D., reflects that the appellant had mild to moderately severe high frequency sensorineural loss in his right ear and profound sensorineural loss in his left ear at the 4,000 through 8,000 Hertz level.  T.S. noted that the appellant reported that he was on the pistol team for one year in the military where he practiced every day.  The appellant reported that he noticed a hearing loss at the time he left service.  After leaving the service, his occupation was in law enforcement and he was currently a Security officer.  T.S. opined that due to the history provided, it was just as likely as not that a portion of the sensorineural hearing loss was related to his military service.  

The February 2010 VA examiner opined that it was less than likely that the appellant's hearing loss was related to military noise exposure.  The VA examiner stated that the appellant's service treatment records documented normal hearing sensitivity at entrance and separation from service and a significant shift in hearing acuity was not noted during the appellant's time in service.  The report also reflects that the appellant had occupational noise exposure from farm equipment from approximately 1974 to 1985 with no hearing protection used, and from annual law enforcement qualifications, when hearing protection was used.  In a June 2010 statement, the appellant clarified that he only farmed for two years and that he wore hearing protection when qualifying on his weapon for his position in law enforcement.  The appellant's clarification regarding the period he spent farming does not affect the rationale for the February 2010 VA examiner's opinion.

In a May 2011 VA addendum opinion, a VA physician opined that the appellant's current hearing loss was not due to or aggravated by military noise exposure.  The VA examiner stated that with normal hearing upon discharge, there was no evidence of hearing damage due to military noise exposure.  He stated that any worsening or hearing from the time of discharge to current was due to noise exposure between the times of discharge to the current time.  The VA physician cited medical literature in his opinion which indicated that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, relative to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days.  The VA physician also noted that current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Further, the VA physician noted that the basic conclusion from review of the research in this area was that individuals with previous noise-induced hearing loss were neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.    

The February 2010 VA examiner's and May 2011 VA physician's opinions were based on a review of the appellant's claim folder and the appellant's report of his history.  The Board finds the February 2010 VA examination report and May 2011 addendum to be highly probative based on the review of the claims folder and audiological examination.  Significantly, the February 2010 VA examiner and May 2011 VA physician provided a rationale for their opinions.  The May 2011 VA physician also cited medical literature in support of the rationale.

The appellant has expressed a belief that he has bilateral hearing loss that is causally related to active service, and that such hearing loss should be service-connected.  The Board notes that the appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service and witnessing events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although a lay person may be competent to report the etiology of a disability, hearing loss, which is typically confirmed by audiometric testing, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the probative value of any such opinion is outweighed by that of the February 2010 VA examiner and May 2011 VA physician.  The VA examiner and VA physician have education, training and experience in evaluating the etiology of a hearing loss disability.  

The Board finds that a preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  The evidence does not support a finding that there was a nexus between the appellant's current hearing loss and his exposure to loud noise in service.  The appellant's separation examination indicates that he did not have hearing loss when he left the service.  There is no documentation of hearing loss in the record until the October 2009 private audiology report.  The Board has considered the October 2009 private audiologist's opinion that "due to the history provided, it is just as likely as not" that a portion of the appellant's sensorineural hearing loss is related to his military service.  However, the Board finds that the October 2009 private audiologist did not provide an adequate rationale for his opinion.  He did not discuss why the history provided indicated that it was just as likely as not that portion of the hearing loss was related to the appellant's military service.  In contrast, the February 2010 VA examiner provided a rationale for her opinion that it is less than likely that hearing loss was related to military noise exposure, noting that service treatment records documented normal hearing sensitivity at entrance and separation from service and a significant shift in hearing acuity was not noted during the appellant's time in service.  The May 2011 VA physician cited medical literature indicating that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely, and noted that there was normal hearing upon discharge.  As the February 2010 VA examiner and May 2011 VA physician provided rationales for their opinions, which were also based on a review of the claims file, the Board finds the opinions to be more probative than the October 2009 private audiologist's opinion.  Although the private audiologist noted that his opinion was due to the history provided, he did not specify how the history provided led to his opinion.  Although the Board has considered the appellant's statements that he has had hearing loss since service, as discussed above, the Board finds the assertion to be less than credible and finds the VA examination and service treatment records to be more probative.  

The Board has also considered whether presumptive service connection for chronic disease is warranted for hearing loss.  Hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  In order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestations of bilateral hearing loss within the applicable time period.  Inasmuch, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to establish that the appellant was exposed to loud noise in service.  Further, according to the findings of the February 2010 VA audiological examination, the appellant has current bilateral hearing loss disability for VA purposes.  However, the Board finds the evidence does not support a finding that the appellant's bilateral hearing loss was caused by his service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for hearing loss, on a direct-incurrence basis, including on presumptive grounds.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


